Title: To George Washington from James Gildart, 31 October 1768
From: Gildart, James
To: Washington, George



Sir
Leverpool [England] Octor 31st 1768

I received your kind favor of the 25th June ⟨mutilated⟩ extreamly sorry to hear the 25 Sacks of Salt Sent you ⅌ the Oak McDaniel came in such bad order and so unseason[a]bly that Ship was intendd for Geo. Town to take in a Cargoe of Grain my Agt had bought of one Mr Ballandine who disapointed him that on the Ship Arrivall at St Marys after a passage of 17 weekes, he the Agent ordered her to Baltimore, & the Stupid Ignorant Master took the Salt up with him instead of forwarding that it

was tumbled about for 5 months ere it Came to your hands & I put to the Lord knowns what Charge thereon As to the Sacking it was most Certain as you say very bad but give me leave to Assure you quite New from the Makers when it went from hence, I have more pleasure in getting Sacking than In All the Goods I buy & I never ⟨bought illegible⟩ In my ⟨Life wth a mutilated⟩ ready money for it. I have now been ⟨4⟩ months ⟨in Cmutilateding⟩ sufficient for this Ship. & after All its errant Track ⟨liker⟩ Crocus than Sacking; I blame my Self for not markg the Sacks According to your order & for wc. I begg your Pardon, herewith you have the Accot Sales of young Mr Custises four hhd Tobo recd ⅌ the JnoSon Ntt Proceeds £40.12.2 with my Acct Currt as you desire wch hope will be found right & that you will be pleased to Note it Accordg. Tobo are now in demand Selling from 2¾ to 3¼ that I hope the small ⟨Stocke⟩ we have on hand will very soon be run off & the early New Tobo come to a good Markett this has Induced me Sending the Totness for Rappk directly to take in what early Tobos my Friends incline to ship & for dispatch fill up wth wheat wch is Now from 6/ to 6/4 70 ⟨Lb.⟩ our Parliamt which meet In a few days I hope will prolong the time for its Importatn duty free from America or I am Sure our Poor will be half Starved. I have seen a sample of your last Crop which was most Curious Grain a fine Colour & will feed. hope that fine Crop will enrich your farmers bravely are they are Certain of a demand from Italy &c. our Rope makers give no encouragt for your hemp Complaining of its being so Ill dressed & such a Vast Loss in the Manufac⟨ture⟩.
I Shall ⟨mutilated⟩ Sen⟨mutilated⟩ small Ship for york River ⟨tobo⟩ & hope for a Continuance Friendship & assistance ⟨towd⟩ her loading & am with much respt Sir Yr Most Ob. Set

Jame. Gildart

